           Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 1 of 11




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

EUGENE R. MERRIMAN                             :
                                               :
Plaintiff,                                     :
                                               :     CIVIL ACTION NO:
vs.                                            :
                                               :
MIMEDX GROUP, INC., PARKER H.                  :
PETIT, and WILLIAM C. TAYLOR,                  :
                                               :     DEMAND FOR JURY TRIAL
Defendants.                                    :

                                    COMPLAINT

      1. This action is brought by Plaintiff Eugene R. Merriman against MiMedx

Group, Inc. (hereinafter “MiMedx”), its former Chief Executive Officer (“CEO”) and

Chairman of the Board Parker H. Petit, and its former President, Chief Operating

Officer (“COO”) and Board Member William C. Taylor (collectively “Defendants”).

      2. MiMedx admitted in a news release issued on May 23, 2019 that it recorded

over 2,750 hours of secret video of its employees and recorded their telephone

communications. A copy of the May 23 news release is attached hereto as Exhibit

“1.”

      3. Plaintiff Merriman is married to a former MiMedx employee who worked for

MiMedx when Defendants captured secret video of employees and recorded their

telephone communications.
         Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 2 of 11




   4. Upon information and belief, Plaintiff Merriman’s private oral

communications with his wife, via telephone and in-person, were intercepted and

disclosed by Defendants via secret video and telephone wiretap in violation of the

Federal Wiretap Act, 18 U.S.C. § 2510 et seq., and Georgia law.

                                Jurisdiction and Venue

   5. This lawsuit is brought under the Federal Wiretap Act, 18 U.S.C. § 2510 et

seq. This action also seeks damages for pendant state court tort claims under the

Georgia Wiretap Act, O.C.G.A. § 16-11-62, and for invasion of privacy.

   6. This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. §§ 1331

and 1367.

   7. Venue is proper in this District under 28 U.S.C. § 1391(b) because all

Defendants reside in this District, and a substantial part of the events giving rise to

the claims in this action occurred in this District.

                                         Parties

   8. Plaintiff Merriman was married to former MiMedx employee Nancy

Merriman for all times relevant to this lawsuit. Plaintiff Merriman resides in Fulton

County, Georgia.

   9. Defendant MiMedx is a Florida corporation with its principal place of business

at 1775 West Oak Commons Court, Marietta, Georgia, 30062, and a satellite office

                                             2
        Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 3 of 11




located at 1828 West Oak Parkway, Marietta, Georgia, 30062. MiMedx is a

biopharmaceutical company that develops, manufactures, and markets regenerative

biomaterial products processed from human placental tissue, skin, and bone.

   10. Defendant Petit was a MiMedx director from September 2009 to September

2018, Chairman of the Board and CEO from February 2009 to June 2018, and

President from February 2009 to September 2009. Upon information and belief,

Defendant Petit’s employment with MiMedx ended on or around July, 2018.

Defendant Petit resides at 1650 Cox Road, Roswell, Georgia 30075.

   11. Defendant Taylor was MiMedx's COO and President from September 2009 to

June 2018 and a director from October 2011 to June 2018. Upon information and

belief, Defendant Taylor’s employment with MiMedx ended on or around July, 2018.

Defendant Taylor resides at 400 Layfette Close, Roswell, Georgia 30075 and/or 305

Boundary Place, Roswell, Georgia 30075.

                               Factual Allegations

   12.Plaintiff’s wife, Nancy Merriman, worked for MiMedx beginning on or

around April, 2014 at its principal office located at 1775 West Oak Commons

Court, Marietta, Georgia, 30062.

   13.Nancy Merriman was promoted to Director of Customer Service on or

around August, 2016.

                                          3
        Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 4 of 11




   14.On or around June 1, 2016, the customer service department in which Nancy

Merriman worked, along with related departments, moved to a satellite office

located at 1828 West Oak Parkway, Marietta, Georgia, 30062.

   15.Nancy Merriman worked at 1828 West Oak Parkway from on or around

June 1, 2016 until she was laid-off in December, 2018.

   16.Nancy Merriman’s job duties as Director of Customer Service involved

interfacing with MiMedx’s sales representatives, in addition to responsibilities

dealing with customers.

   17.On or around February 20, 2018, the Audit Committee of the Board of

Directors of MiMedx retained King & Spalding LLP as counsel to assist the Audit

Committee in conducting an investigation into matters relating to, among other

things, allegations regarding certain sales and distribution practices at MiMedx

(hereinafter the “Investigation”).

   18.King & Spalding retained KPMG LLP to assist with the Investigation, which

focused primarily on five key areas: MiMedx’s revenue recognition practices,

revenue management activities, actions taken against whistleblowers, tone set by

former senior management, and Anti- Kickback Statute and related allegations.




                                          4
        Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 5 of 11




   19.The investigators reviewed over 2,750 hours of video derived from a secret

video surveillance system installed at the direction of Defendant Petit, as well as

telephonic recordings captured of MiMedx employees.

   20.The Investigation uncovered evidence of material wrongdoing on the part of

MiMedx’s senior management team.

   21.Among the wrongdoing uncovered by the Investigation was conduct that

appears to have been designed to manipulate timing and recognition of revenue,

including instances of shipping types and volumes of product not needed by the

customer and recording revenue, and facilitating such sales through "side deals"

that changed payment terms or permitted returns and exchanges in subsequent

accounting periods.

   22.The Investigation also uncovered that Defendant Petit and Defendant Taylor

engaged in a pattern of taking action against employees who raised concerns about

MiMedx’s practices. Defendant Petit directed an internal investigation dubbed

"Project Snow White" that sought to uncover wrongdoing committed by

employees. As part of this, a secret video surveillance system was installed to

record interviews and employee discussions without their knowledge or consent.




                                          5
        Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 6 of 11




   23.Nancy Merriman worked as Director of Customer Service for MiMedx when

Defendants conducted secret video surveillance and telephone recordings of

MiMedx employees.

   24.As Director of Customer Service, Nancy Merriman interfaced with MiMedx

employees in her office and via her work telephone(s), and such employees were

or may have been engaged in the improper sales practices identified by the

Investigation and/or raised concerns about MiMedx’s practices.

   25.Upon information and belief, Nancy Merriman’s office located at 1828 West

Oak Parkway was subject to secret video surveillance, her work telephone(s) were

subject to secret audio surveillance, and her oral communications were intercepted

and disclosed by Defendants.

   26.Defendant Petit directed "Project Snow White" and intercepted employees’

oral communications at MiMedx’s principal and satellite offices using an electronic,

mechanical, or other device while he was employed as an officer of Defendant

MiMedx.

   27.Upon information and belief, Defendant Taylor directed "Project Snow

White" and intercepted employees’ oral communications at MiMedx’s principal and

satellite offices using an electronic, mechanical, or other device while he was

employed as an officer of Defendant MiMedx.

                                          6
          Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 7 of 11




   28.Nancy Merriman was employed by MiMedx during the pendency of "Project

Snow White.”

   29.Plaintiff Merriman had oral communications with Nancy Merriman over

Nancy Merriman’s work telephone(s) during the pendency of "Project Snow

White.”

   30.Plaintiff Merriman had oral communications with Nancy Merriman over her

work telephone(s) when Nancy Merriman’s work telephone communications were

intercepted by Defendants using an electronic, mechanical, or other device.

   31.Plaintiff Merriman reasonably expected that his oral communications with

Nancy Merriman over her work telephone(s) were private and would not be

intercepted.

   32.Plaintiff Merriman did not know, and had no reason to know, that his oral

communications with Nancy Merriman would be intercepted or disclosed.

   33.Plaintiff Merriman did not, and upon information and belief Nancy

Merriman did not, consent to the interception or disclosure of their oral

communications.

   34.Plaintiff Merriman met privately with Nancy Merriman in her office where

they held oral communications during the pendency of "Project Snow White.”




                                          7
           Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 8 of 11




    35.Plaintiff Merriman met privately with Nancy Merriman in her office where

they held oral communications when Nancy Merriman’s office was subject to

secret video surveillance by Defendants via an electronic, mechanical, or other

device.

    36.Plaintiff Merriman reasonably expected that his meetings and oral

communications with Nancy Merriman in her office at MiMedx were private and

not overheard, observed, recorded, disclosed, and/or transmitted.

    37.Plaintiff Merriman did not know, and had no reason to know, that his

meetings and oral communications with Nancy Merriman in her office at MiMedx

would be overheard, observed, recorded, disclosed, and/or transmitted.

    38.Plaintiff Merriman did not, and upon information and belief Nancy

Merriman did not, consent to the recording of their meetings or oral

communications in Nancy Merriman’s office at MiMedx.

    39.On May 24, 2019, the Atlanta Journal-Constitution published an article

related to the Investigation titled “Marietta company’s former CEO had

whistleblowers targeted, report says.”1




1
 https://www.ajc.com/news/local/marietta-company-former-ceo-had-whistleblowers-targeted-report-
says/CUfTY1x9yuv2GQgEM2UfLP/

                                                      8
           Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 9 of 11




   40.Plaintiff’s first reasonable opportunity to discover Defendants violations of

18 U.S.C. § 2510 et seq. occurred on May 23, 2019, when MiMedx issued the news

release.

   Count I – Violations of the Federal Wiretap Act - 18 U.S.C. § 2510 et seq.

   41.The allegations set forth in paragraphs 1-40 are incorporated herein by

reference.

   42.18 U.S.C. § 2520 provides that any person whose wire, oral, or electronic

communication is intercepted, disclosed, or intentionally used in violation of 18

U.S.C. § 2510 et seq. may in a civil action recover from the person or entity, which

engaged in that violation such relief as may be appropriate.

   43.Defendants, acting intentionally and in concert, used an electronic,

mechanical, or other device to intercept Plaintiff’s oral communications in violation

of 18 U.S.C. § 2510 et seq.

   44.Defendants, acting intentionally and in concert, intentionally disclosed to other

persons the contents of Plaintiff’s illegally intercepted oral communications, knowing

or having reason to know that the information was obtained through the interception

of an oral communication in violation of 18 U.S.C. § 2510 et seq.

   45.Defendants’ conduct in violation of 18 U.S.C. § 2510 et seq. was wanton,

reckless and/or malicious.

                                          9
        Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 10 of 11




   Count II – Violations of the Georgia Wiretap Act – O.C.G.A. § 16-11-62

   46.The allegations set forth in paragraphs 1-45 are incorporated herein by

reference.

   47.O.C.G.A. § 16-11-62(1) provides that it shall be unlawful for any person in a

clandestine manner intentionally to overhear, transmit, or record or attempt to

overhear, transmit, or record the private conversation of another which shall

originate in any private place.

   48.O.C.G.A. § 16-11-62(2) provides that it shall be unlawful for any person,

through the use of any device, without the consent of all persons observed, to

observe, photograph, or record the activities of another which occur in any private

place and out of public view.

   49.Plaintiff’s private telephone and in-person oral communications and

conversations with Nancy Merriman were intentionally overheard, transmitted,

observed, and/or recorded by Defendants in a clandestine manner.

                          Count III – Invasion of Privacy

   50.The allegations set forth in paragraph 1-49 are incorporated herein by

reference.

   51.Defendants, acting intentionally and in concert, unreasonably intruded into

Plaintiff’s private affairs in violation of Georgia common law.

                                         10
       Case 1:19-cv-03203-ELR Document 1 Filed 07/15/19 Page 11 of 11




                                Prayer for Relief

      WHEREFORE, Plaintiff respectfully prays for the following relief:

      1.    Statutory damages, pursuant to 18 U.S.C. § 2520(c)(2)(B);

      2.    Punitive damages, pursuant to 18 U.S.C. § 2520(b)(2);

      3.    A reasonable attorney's fee and other litigation costs reasonably

incurred, pursuant to 18 U.S.C. § 2520(b)(3);

      4.    General damages for Counts II and III;

      5.    Such other relief as the Court and/or a jury deems just and proper.

      Respectfully submitted, this 15th day of July, 2019.

                                             By:    s/ Michael B. Schoenfeld
                                                    Georgia Bar No. 863727
                                                    James D. Fagan, Jr.
                                                    Georgia Bar No. 253950
                                                    Stanford Fagan LLC
                                                    2540 Lakewood Avenue SW
                                                    Atlanta, GA 30315
                                                    (404) 622-0521, ext. 2244
                                                    michaels@sfglawyers.com
                                                    jfagan@sfglawyers.com




                                        11
